DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 31 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Kacludis discloses converting thermal energy into mechanical energy, whereas the instant invention aims to convert kinetic energy of the working fluid to mechanical energy.  However, while Kacludis does disclose converting thermal energy to mechanical energy, Kacludis achieves this by using the thermal energy to increase the kinetic energy in the working fluid.  Then converting the kinetic energy in the working fluid to mechanical energy.  The instant invention utilizes a similar mechanical via heat exchangers, as stated in paragraph 0032 of the PG Pub of the instant application. Further, turbomachinery 1706 of the instant invention can be turbine, this inherently will expand the flow to a lower pressure, akin to the turbine of Kacludis.  
Further, Applicant states that paragraph 0038 of Kacludis teaching that the pressurized state of the working fluid reduces the density, minimizing drag. First, the instant invention deals with a working fluid in a pressurized state, thus a similar reaction will occur.  Additionally, reducing the frictional drag of the fluid will increase the velocity and decrease the energy lost due to heat, further increasing the kinetic energy of the fluid, achieving the same goal as the instant invention. 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-16, 20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kacludis et al. (“Kacludis”; US 2014/0103661), in view of Urch et al. (“Urch”; US 2017/0122254)
Regarding claim 1: Kacludis discloses a system (100, Fig. 2) for power generation without requiring energy from the combustion of fossil fuels (paragraph 0029 – heat comes from solar thermal or geothermal sources), the system comprising: 
piping (connecting components in Fig. 2) for carrying a pressurized gas, the piping forming a closed loop (as shown in Fig. 2) and having an inlet (from 142) for receiving the pressurized gas; 

a turbomachinery assembly (152, 106) connected along the piping;
wherein the piping is adapted to receive the pressurized gas via the inlet and recirculate the pressurized gas up to supersonic velocities (as this encompasses all velocities) inside the closed loop (paragraph 0007); 
wherein the one or more velocity and pressure enhancers are configured to be operated with one or more of electrical power, hydraulic power and pneumatic power, to maintain flow and velocity of the pressurized gas, inside the closed loop (paragraph 0034); 
wherein the turbomachinery assembly is configured to generate mechanical power from kinetic energy and mass flow of the pressurized gas (via 108) without requiring energy from combustion of fossil fuels (paragraph 0029); and
Kacludis does not explicitly disclose the gas being high density and wherein the high density pressurized gas is selected based on characteristics including one or more of molecular weight and supercritical nature in relation to pressure and temperature.
However, Urch discloses a density gas, wherein the high density pressurized gas is selected based on characteristics including one or more of molecular weight and supercritical nature in relation to pressure and temperature (paragraph 0020 – in this case supercritical nature; note, while Urch discloses utilizing the combustion of fossil fuels, Urch is not relied upon to teach where the energy in the system comes from).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the working fluid of Kacludis to 
Regarding claim 5: Kacludis discloses the one or more velocity and pressure enhancers include one or more of compressors, inline fans and turbo-blowers (in this case a compressor 110, also 152).
Regarding claim 6: Kacludis discloses turbine blades, but does not explicitly disclose a design of the turbine blades and a gap between the turbine blades and casing is adjustable in order to achieve a predetermined rotational speed and power.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Thus, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify a design of the turbine blades and a gap between the turbine blades based on operational parameters in order to optimize the system.
Regarding claim 7: Kacludis discloses the one or more velocity and pressure enhancers (110, 152) are arranged in one or more of a series arrangement and a parallel arrangement along the piping (in this case series).
Regarding claim 11: Kacludis discloses the turbomachinery assembly includes one or more of turbines, compressors, fans and blowers (in this case a turbine 106).
Regarding claim 12: Kacludis discloses the one or more velocity and pressure enhancers has at least one velocity and pressure enhancer immediately downstream of the turbomachinery assembly (110 is the next downstream component before 106), in 
Regarding claim 13: Kacludis discloses weights of rotating parts within the turbomachinery assembly are designed in correlation with power and torque requirements of an application (inherent for functionality).
Regarding claim 14: Kacludis discloses the rotating parts have weights, but does not explicitly disclose the rotating parts are adapted to receive additional weights.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Thus, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotating parts to receive an optimized weight based on application in order to design an efficient system.
Regarding claim 15: Kacludis discloses a heat exchanger (104) adapted to heat or cool the pressurized gas (paragraph 0028).
Regarding claim 16: Kacludis discloses a plurality of flow control valves (122, 124) provided along the piping, wherein the plurality of flow control valves is adapted to isolate a section of the piping (if they are both closed), the isolated section having a lower pressure as compared to rest of the piping (paragraph 0040, since they are before the heat exhanger).
Regarding claim 20: Kacludis discloses a method for power generation (via 108, Fig. 2) without requiring energy from combustion of fossil fuels, the method comprising steps of: 

recirculating the pressurized gas inside the closed loop, maintaining flow and velocity of the pressurized gas, inside the closed loop, using one or more velocity and pressure enhancers (110) connected along the piping without requiring the energy from fossil fuels (paragraph 0029); and 
generating (via 106) mechanical power from the kinetic energy and mass flow of the pressurized gas, using a turbomachinery assembly (106) connected along the piping;
wherein the one or more velocity and pressure enhancers are configured to be operated with one or more of electrical power, hydraulic power and pneumatic power, to maintain flow and velocity of the pressurized gas up to supersonic velocities, inside the closed loop (paragraph 0034).
Kacludis does not explicitly disclose the gas being high density and wherein the high density pressurized gas is selected based on characteristics including one or more of molecular weight and supercritical nature in relation to pressure and temperature.
However, Urch discloses a density gas, wherein the high density pressurized gas is selected based on characteristics including one or more of molecular weight and supercritical nature in relation to pressure and temperature (paragraph 0020 – in this case supercritical nature).

Regarding claim 22: Kacludis discloses pressure ratios across an inlet and outlet of the turbomachinery assembly (inherent), but does not explicitly disclose the pressure values are maintained within a range of 1.001 to 10.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to find the optimum pressure ratio in order to design an efficient system.
Regarding claim 23: Kacludis discloses the pressurized gas is selected based on characteristics including one or more of molecular weight and supercritical nature in relation to pressure and temperature (paragraph 0025 – in this case, supercritical).
Regarding claim 24: Kacludis discloses adjusting a temperature and a pressure of the pressurized gas to arrive at a predetermined density of the pressurized gas (paragraph 0039).
Regarding claim 25: Kacludis discloses heating the pressurized gas to increase the temperature of the pressurized gas, using a heat exchanger (104, Fig. 2).
Regarding claim 26: Kacludis discloses maintaining pressure of the pressurized gas above the atmospheric pressure to increase mass flow and the velocity of the pressurized gas (inherent by definition of a pressurized gas).
Regarding claim 27: Kacludis discloses a pressure of the pressurized gas, but does not explicitly disclose the pressure of the pressurized gas is maintained to be more than 2 bars above the atmospheric pressure.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to find the optimum range of pressure for the gas in order to design an efficient system.
Regarding claim 28: Kacludis discloses the mechanical power generated, and the rotational speed of the turbomachinery assembly is in correlation with the velocity and density of the pressurized gas (since it will turn the turbine faster).
Claims 2, 8-10, 17, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kacludis and Urch, further in view of Huntington (US 2015/0214879).
Regarding claim 2: Kacludis discloses a plurality of pressure sensors provided at a number of locations along the piping (paragraph 0039); and
a plurality of temperature sensors provided at a number of locations along the piping, for monitoring and control of temperature of the pressurized gas (paragraph 0039).

However, Huntington discloses a plurality of velocity sensors located at a number of locations along the piping for monitoring and control of the velocity and mass flow rate of the pressurized gas (paragraph 0075, the flow rate of the gas is controlled, thus it must be sensed).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the sensors of Kacludis to include the velocity sensors of Huntington in order to better control the flow. 
Regarding claim 8: Kacludis discloses pressure enhancers but does not explicitly disclose the parallel arrangement of the one or more velocity and pressure enhancers  is located upstream of the turbomachinery assembly.
However, Huntington discloses the parallel arrangement of the one or more velocity and pressure enhancers (304) is located upstream of the turbomachinery assembly (as shown in Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pressure enhancers of Kacludis to be parallel, as disclosed by Huntington, in order to increase the pressure of the flow provided to the turbine. 
Regarding claim 9: Kacludis discloses pressure enhancers but does not explicitly disclose the one or more velocity and pressure enhancers are operated using 
However, Huntington discloses the one or more velocity and pressure enhancers (304) are operated using variable frequency and/or variable speed drives to control mass flow rate of the pressurized gas (as it’s flow controlled, paragraph 0075).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pressure enhancers of Kacludis to have VFDs, as disclosed by Huntington, in order to better control the flow. 
Regarding claim 10: Kacludis discloses rotational speeds of the one or more velocity and pressure enhancers, but does not explicitly disclose the rotational speeds are more than 3000 rpm.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Thus, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the pressure and velocity enhancer of Huntington to operate over 3000 rpm in order to design an efficient system.
Regarding claim 17: Kacludis discloses a turbomachine assembly but does not explicitly disclose a nozzle provided upstream of the turbomachinery assembly, the nozzle being one or more of convergent type nozzles, divergent type nozzles and convergent-divergent type nozzles, wherein the nozzle is adapted to enhance the velocity of the pressurized gas in the piping, just before the pressurized gas enters the 
However, Huntington discloses a nozzle provided upstream of the turbomachinery assembly, the nozzle being one or more of convergent type nozzles, divergent type nozzles and convergent-divergent type nozzles, wherein the nozzle is adapted to enhance the velocity of the pressurized gas in the piping, just before the pressurized gas enters the turbomachinery assembly (paragraph 0031, a diffusion fuel nozzle is a divergent type nozzle).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbomachine assembly of Kacludis to include the nozzle of Huntington in order to increase velocity. 
Regarding claim 18: Kacludis discloses piping but does not explicitly disclose the piping has variable cross-sectional area.
However, Huntington discloses the piping has variable cross-sectional area (since there is a nozzle).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbomachine assembly of Kacludis to include the nozzle of Huntington in order to increase velocity. 
Regarding claim 29: Kacludis discloses piping but does not explicitly a step of increasing velocity of the pressurized gas, using a nozzle.
However, Huntington discloses a step of increasing velocity of the pressurized gas, using a nozzle (paragraph 0031).
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kacludis and Urch, further in view of Simpkin (US 5,896,895).
Regarding claim 4: Kacludis discloses piping but does not explicitly disclose the piping has insulation provided along the piping in order to minimize heat transfer along the piping.
However, Simpkin discloses the piping has insulation provided along the piping in order to minimize heat transfer along the piping (abstract).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the piping of Kacludis to include the insulation of Simpkin in order to minimize heat transfer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kacludis and Urch, further in view of Jacob (US 2012/0126539).
Regarding claim 19: Kacludis discloses a turbomachinery assembly and a load (108), but does not explicitly disclose the turbomachinery assembly includes a clutch and a rotational energy storage device on either side of a turbine unit, the clutch  and the rotational energy storage device, on either side, being connected between a load and the turbine unit, the rotational energy storage device  including a flywheel, wherein the rotational energy storage device is adapted to store excess power that has not been consumed by the load, in form of rotational power.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the turbomachinery and load of Kacludis to include the flywheel and clutch of Jacob in order to store energy.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the 892 all teach utilizing high density working fluids in similar systems to that claimed in the instant invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832